DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants elected group I, claims 48-56 without traverse on 4/7/2021, has been received and entered.
Claims 1-47 has been cancelled.
Claims 48-67 are pending, and claims 57-67 are withdrawn from further consideration.
Claims 48-56 are under examination. 
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 48-56 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

The instant invention directs to a process of detecting a change in liver function in a subject by measuring particular molecules, i.e. coproporphryin I and/or III (CP-1, and/or CP-III) in the subjects and comparing the results to determine whether the subjects have changes in liver function.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, and comparing the results from the measured samples. The current invention indeed applies a “law of nature”, i.e. measuring the natural occurring molecules, i.e. CP-I and/CP-III (coupling with natural occurring liver enzymes ALP, GGT, AST, or bilirubin- see claim 56) and abstract idea of comparing.  The steps of measuring CP-I, and/or CP-III correlating with changes in liver function fall within judicial exception because of law of nature (note, dependent claims 49-51 specify the liver diseases). 



For example, Mitchell et al. (US 20070015718) have performed the same steps within judicial exception enumerated as law of nature as well as abstract idea, such as measuring CP-I and CP-III in patients suffering porphyria (See Table 14). Similarly, Hinkle (US 20170204418) teach measuring CP-I and CP-III for ALA deyhdratase deficiency porphyria and HCP hereditary coproporphyria (see section 0462 and 0464).   The step measuring natural CP-I and CP-III is recited at a high level of generality, and amounts to mere law of natural.  No additional element is incorporated into the claim other than collecting and measuring samples. Thus no practical application is added. Taken together, these steps are insignificant extra-solution activities.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 54, the term “but not limited to” imposes indefiniteness to the metes and bounds of the scope of the claim. 

Similarly, claim 55 shares the same issue as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 48-49, 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo Clinic Insights Communique Archive 2015 (IDS reference; abbreviated as “Mayo Clinic Insights” .

In the reference of Mayo Clinic Insights, the reports show that a significant increase of a ratio of CP-III/CP-I in the fecal samples from variegate porphyria (liver disorder) patients than that of normal control (see fourth paragraph at page 12). Although this study does not follow every step as recited in the main claim 48, nevertheless it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to apply the results, i.e. increase level of CP-III or CP-I as taught by Mayo Clinic Insights, to detect the variegate porphyria patients, e.g. repeated measuring the levels of CP-I/III to assess the improvement or worsening (monitoring) of the liver situation. As to the significant increase of the ratio of CP-III/CP-I found out in this study, one ordinary skill would have envisioned the . 

Claim 48-56 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (J. Gastroenterology and Hepatology 2000 15:192-201).

Gibson et al. study show that an increase level of CP-I with patients suffer from hepatobiliary diseases (e.g. hepatitis). Also an increase ratio of CP-I/CP-III was observed. The samples were from urine, plasma and feces (See abstract). Gibson et al. also measure hepatic related biomarkers, such as plasma albumin, bilirubin and alkaline phosphatase (read on claim 56). 
Although Gibson et al. do not explicitly teach repeating the measurements of CP-I and/or CP-III, with the information shown above, it would still have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to apply the results, i.e. increase level of CP-I and/or increase ratio of CP-I/CP-III to assess/monitor of liver function in the hepatitis patients with reasonable expectation of success. The established biomarkers, i.e. increase CP-I, and CP-I/III provide the motivation to one ordinary clinician in the field to apply to monitor (continuing measuring CP-I/III) and assess the potential hepatitis patients.  

Claim 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over Clotten et al. (Zeitschrift fur klinische Chemie 1967  5: 43-56; English Abstract Only).


Under the same rationale as discussed above, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to apply the results, i.e. increase urinary level of CP-I for continuing monitoring of nonalcoholic cirrhosis, and CP-III for alcoholic cirrhosis with reasonable expectation of success. 

Claim 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt et al. (Jour Amer Med Assoc.  1941 116: 2534).

Similarly, Nesbitt et al. found out in increase urinary level of CP-I and III in alcoholic cirrhosis (See the beginning of the discussion). Under the same rationale as discussed above, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to apply the results, i.e. increase urinary level of CP-I and CP-III for continuing monitoring of alcoholic cirrhosis, and CP-III for alcoholic cirrhosis with reasonable expectation of success. 

					Conclusion 

No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641